                           Case 4:21-cv-04502-HSG Document 23 Filed 09/21/21 Page 1 of 4



                     1   JASON S. TAKENOUCHI (SBN 234835)
                         KASOWITZ BENSON TORRES LLP
                     2   101 California Street, Suite 3000
                         San Francisco, California 94111
                     3   Telephone:     (415) 421-6140
                         Facsimile:     (415) 398-5030
                     4   jtakenouchi@kasowitz.com

                     5   PAUL M. O'CONNOR III (pro hac vice application to be submitted)
                         KASOWITZ BENSON TORRES LLP
                     6   1633 Broadway
                         New York, New York 10019
                     7   Telephone:  (212) 506-1700
                         Facsimile:  (212) 506-1800
                     8   poconnor@kasowitz.com

                     9   Attorneys for Plaintiff
                         CARL HARRIS
                    10

                    11                                   UNITED STATES DISTRICT COURT

                    12                              NORTHERN DISTRICT OF CALIFORNIA

                    13

                    14   CARL HARRIS, an individual,                          Case No. 4:21-cv-04502-HSG

                    15                      Plaintiff,                        APPLICATION FOR ADMISSION OF
                                                                              ATTORNEY PAUL M. O'CONNOR,
                    16          v.                                            III PRO HAC VICE; ORDER

                    17   SPIRE GLOBAL, INC., a Delaware                       (CIVIL LOCAL RULE 11-3)
                         corporation; and DOES 1-50, inclusive,
                    18
                                            Defendant.
                    19

                    20

                    21          I, Paul M. O'Connorr, III, an active member in good standing of the bar of New York,

                    22   hereby respectfully apply for admission to practice pro hac vice in the Northern District of

                    23   California representing plaintiff Carl Harris in the above-entitled action. My local co-counsel in

                    24   this case is Jason S. Takenouchi, an attorney who is a member of the bar of this Court in good

                    25   standing and who maintains an office within the State of California.

                    26    MY ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S ADDRESS OF RECORD:

                    27    1633 Broadway                                 101 California Street, Suite 3000
                          New York, New York 10019                      San Francisco, California 94111
                    28
KASOWITZ BENSON
  TORRES LLP
                                                                                        CASE NO. 4:21-CV-04502-HSG
 ATTORNEYS AT LAW                          PAUL M. O'CONNOR'S PRO HAC VICE APPLICATION AND ORDER
  SAN FRANCISCO
                           Case 4:21-cv-04502-HSG Document 23 Filed 09/21/21 Page 2 of 4



                     1    MY TELEPHONE # OF RECORD:                       LOCAL C-COUNSEL'S TELEPHONE # OF RECORD:

                     2    (212) 506-1700                                  (415) 421-6140
                     3    MY EMAIL ADDRESS OF RECORD:                     LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:

                     4    poconnor@kasowitz.com                           jtakenouchi@kasowitz.com
                     5

                     6            I am an active member in good standing of a United States Court or of the highest court of

                     7   another State or the District of Columbia, as indicated above; my bar number is: 2188977.

                     8            A true and correct copy of a certificate of good standing or equivalent official document

                     9   from said bar is attached to this application

                    10            I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially

                    11   the Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local

                    12   Rules.

                    13            I declare under penalty of perjury that the foregoing is true and correct.

                    14

                    15   Dated: September 20, 2021                              /s/ Paul M. O'Connor, III
                                                                                Paul M. O'Connor, III
                    16

                    17

                    18            ORDER GRANTING APPLICATION FOR ADMISSION OF ATTORNEY
                                            PAUL M. O'CONNOR, III PRO HAC VICE
                    19

                    20            IT IS HEREBY ORDERED THAT the application of Paul M. O'Connor, III is granted,

                    21   subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must

                    22   indicate appearance pro hac vice. Service of papers upon, and communication with, local co-

                    23   counsel designated in the application will constitute notice to the party.

                    24

                    25
                         Dated: 9/21/2021
                    26                                          UNITED STATES DISTRICT JUDGE
                    27

                    28
KASOWITZ BENSON
  TORRES LLP
                                                                          -2-            CASE NO. 4:21-CV-04502-HSG
 ATTORNEYS AT LAW                           PAUL M. O'CONNOR'S PRO HAC VICE APPLICATION AND ORDER
  SAN FRANCISCO
Case 4:21-cv-04502-HSG Document 23 Filed 09/21/21 Page 3 of 4
    Case 4:21-cv-04502-HSG Document 23 Filed 09/21/21 Page 4 of 4


                   Supreme Court of the State of New York
                    Appellate Division, First Department
                                             ROLANDO T. ACOSTA
                                                PRESIDING JUSTICE
 SUSANNA MOLINA ROJAS                                                                  MARGARET SOWAH
      CLERK OF THE COURT                                                               DEPUTY CLERK OF THE COURT




To Whom It May Concern


       An attorney admitted to practice by this Court may request a certificate of good
standing, which is the only official document this Court issues certifying to an
attorney's admission and good standing.


       An attorney's registration status, date of admission and disciplinary history may
be viewed through the attorney search feature on the website of the Unified Court
System.


       New York State does not register attorneys as active or inactive.


      An attorney may request a disciplinary history letter from the Attorney
Grievance Committee of the First Judicial Department.


     Bar examination history is available from the New York State Board of Law
Examiners.


       Instructions, forms and links are available on this Court's website.




                                                            Susanna Rojas
                                                            Clerk of the Court




Revised October 2020



                           27 MADISON AVENUE     NEW YORK, NEW YORK 10010-2201
                      TEL.: (212) 340 0400    INTERNET: WWW.NYCOURTS.GOV/COURTS/AD1/
